Exhibit 99.1 NEWSRELEASE RAMBUS REPORTS THIRD QUARTER EARNINGS Revenue of $31.7 million, loss per share of $0.18 cents for the third quarter LOS ALTOS, Calif. – October21, 2010 – Rambus Inc. (NASDAQ:RMBS), one of the world’s premier technology licensing companies, today reported financial results for the third quarter of 2010. Revenue for the third quarter of 2010 was $31.7 million, down 18% sequentially from the second quarter of 2010 primarily due to lower patent royalty revenue. As compared to the third quarter of 2009, revenue wasup 14% primarily due to the revenue recognized from the agreements signed with Samsung during the first quarter of 2010.Revenue for the nine months ended September 30, 2010 was $232.5 million, up 183% over the same period of last year which was also due to the agreements signed with Samsung during the first quarter of 2010. “Revenue for the quarter was down sequentially as anticipated patent license renewals did not complete by quarter end, however, those negotiations are active and proceeding well,” said Harold Hughes, president and chief executive officer at Rambus.“During the quarter, we did sign a patent license agreement with Nvidia for certain memory controller patents on a going forward basis and expect to receive the first payment in November.” Total operating costs and expenses for the third quarter of 2010 were $43.2million, which included a $10.3 million gain related to the Samsung settlement, $7.5 million of stock-based compensation expenses and $1.2million for previous stock-based compensation restatement and related legal expenses.This is compared to total operating costs and expenses for the second quarter of 2010 of $45.5million, which included a $10.3 million gain related to the Samsung settlement, $7.9 million of stock-based compensation expenses and $1.6million for previous stock-based compensation restatement and related legal expenses. General litigation expenses for the third quarter were $4.6 million, a decrease of $0.6million from the second quarter of 2010. Total operating costs and expenses in the third quarter of last year were $48.5 million, which included $7.7 million of stock-based compensation expenses and $0.1million for previous stock-based compensation restatement and related legal expenses.General litigation expenses in the third quarter of 2010 decreased $7.3million from the third quarter of 2009. Total operating costs and expenses for the nine months ended September 30, 2010 were $48.5 million, which included a $116.5 million gain related to the Samsung settlement, $23.2 million of stock-based compensation expenses and $3.4million for previous stock-based compensation restatement and related legal expenses.This is compared to total operating costs and expenses of $141.4 million for the same period of 2009, which included $24.0 million of stock-based compensation expenses and a net recovery of $14.0 million of previous stock-based compensation restatement and related legal expenses. General litigation expenses for the nine months ended September 30, 2010 were $16.9 million, a decrease of $28.1million from the same period in 2009. Interest and other expense, net, for the third quarter of 2010 was $4.6 million as compared to $3.4 million in the second quarter of 2010 and $6.8 million in the third quarter of 2009.Interest and other expense, net, for the nine months ended September 30, 2010 was $13.7 million as compared to $9.6 million for the same period of 2009. During the quarter ended September 30, 2010, the Company paid withholding taxes of $4.1 million. The Company recorded a provision for income taxes of $4.4 million for the third quarter of 2010, which is primarily comprised of the withholding taxes. As the Company continues to maintain a valuation allowance against its U.S. deferred tax assets, the Company’s tax provision is based on its anticipated cash tax payments related to the quarter. By comparison, the Company recorded a provision for income taxes of $2.4 million for the quarter ended June 30, 2010 and a provision for income taxes of $0.1 million for the quarter ended September 30, 2009. During the nine months ended September 30, 2010, the Company paid withholding taxes of $50.9 million. The Company recorded a provision for income taxes of $52.5 million for the nine months ended September 30, 2010, which is primarily comprised of the withholding taxes. By comparison, the Company recorded a provision for income taxes of $0.1 million for the nine months ended September 30, 2009. Net loss for the third quarter of 2010 was $20.6million as compared to a net loss of $12.5million in the second quarter of 2010 and a net loss of $27.5 million in the third quarter of 2009. Diluted net loss per share for the third quarter of 2010 was $0.18 as compared to a net loss per share of $0.11 in the second quarter of 2010 and a net loss per share of $0.26 for the third quarter of 2009. Net income for the nine months ended September 30, 2010 was $117.8 million as compared to a net loss of $68.9 million for the same period of 2009. Diluted net income per share for the nine months ended September 30, 2010 was $1.01 as compared to a net loss per share of $0.66 for the same period of 2009. Cash, cash equivalents, and marketable securities as of September 30, 2010 were $484.9million, a decrease of approximately $112.7million from June30, 2010.During the third quarter of 2010, the Company entered into an Accelerated Share Repurchase agreement (“ASR”) to repurchase $90 million of the Company’s common stock, with the Company paying such $90 million at the time of commencement of the ASR.Prior to the commencement of the ASR, the Company repurchased shares of its common stock having an aggregate value of $9.8 million. In addition, the Company used $3.3 million in the acquisition of intellectual property. The conference call discussing 2010 third quarter results will be webcast live via the Rambus Investor Relations website (http://investor.rambus.com) at 2:00 p.m. Pacific Time today.A replay will be available following the call on Rambus’ Investor Relations website and for one week at the following numbers: (800) 642-1687 (domestic) or (706) 645-9291 (international) with ID#15043450. About Rambus Inc. Rambus is one of the world’s premier technology licensing companies. Founded in 1990, the Company specializes in the invention and design of architectures focused on enhancing the end-user experience of computing, communications and consumer electronics applications.Additional information is available at www.rambus.com. RMBSFN Contacts: Linda Ashmore Public Relations Rambus Inc. (650) 947-5411 lashmore@rambus.com Nicole Noutsios Investor Relations Rambus Inc. (650) 947-5050 nnoutsios@rambus.com Press Release Financials Rambus 4440 El Camino Real Los Altos, CA94022 Condensed Consolidated Balance Sheets (In thousands) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable Prepaids and other current assets Deferred taxes Total current assets Restricted cash Deferred taxes, long-term Intangible assets, net Property and equipment, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued salaries and benefits Accrued litigation expenses Non-cash obligation for construction in progress Other accrued liabilities Convertible notes — Total current liabilities Long-term liabilities: Convertible notes Other long-term liabilities Total long-term liabilities Contingently redeemable common stock — Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Press Release Financials Rambus 4440 El Camino Real Los Altos, CA94022 Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Royalties $ Contract revenue Total revenue Operating costs and expenses: Cost of revenue (1) Research and development (1) Marketing, general and administrative (1) Costs (recoveries) of restatement and related legal activities 68 ) Gain from settlement ) — ) — Total operating costs and expenses Operating income (loss) Interest and other income, net Interest expense ) Interest and other expense, net ) Income (loss) before income taxes ) ) ) Provision for income taxes 85 Net income (loss) $ ) $ ) $ $ ) Net income (loss) per share: Basic $ ) $ ) $ $ ) Diluted $ ) $ ) $ $ ) Weighted average shares used in per share calculation Basic Diluted (1) Total stock-based compensation expense for the three and nine month periods ended September 30, 2010 and September 30, 2009 are presented as follows: Three Months Ended September 30, Nine Months Ended September 30, Cost of revenue $ 17 $ $ $ Research and development $ Marketing, general and administrative $ $ $ $
